


110 HRES 1253 EH:  Providing for consideration of the bill

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1253
		In the House of Representatives, U.
		  S.,
		
			June 10, 2008
		
		RESOLUTION
		 Providing for consideration of the bill
		  (H.R. 6003) to reauthorize Amtrak, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 6003) to reauthorize Amtrak,
			 and for other purposes. The first reading of the bill shall be dispensed with.
			 All points of order against consideration of the bill are waived except those
			 arising under clause 9 or 10 of rule XXI. General debate shall be confined to
			 the bill and shall not exceed one hour equally divided and controlled by the
			 chairman and ranking minority member of the Committee on Transportation and
			 Infrastructure. After general debate the bill shall be considered for amendment
			 under the five-minute rule. It shall be in order to consider as an original
			 bill for the purpose of amendment under the five-minute rule the amendment in
			 the nature of a substitute recommended by the Committee on Transportation and
			 Infrastructure now printed in the bill. The committee amendment in the nature
			 of a substitute shall be considered as read. All points of order against the
			 committee amendment in the nature of a substitute are waived except those
			 arising under clause 10 of rule XXI. Notwithstanding clause 11 of rule XVIII,
			 no amendment to the committee amendment in the nature of a substitute shall be
			 in order except those printed in the report of the Committee on Rules
			 accompanying this resolution. Each such amendment may be offered only in the
			 order printed in the report, may be offered only by a Member designated in the
			 report, shall be considered as read, shall be debatable for the time specified
			 in the report equally divided and controlled by the proponent and an opponent,
			 shall not be subject to amendment, and shall not be subject to a demand for
			 division of the question in the House or in the Committee of the Whole. All
			 points of order against such amendments are waived except those arising under
			 clause 9 or 10 of rule XXI. At the conclusion of consideration of the bill for
			 amendment the Committee shall rise and report the bill to the House with such
			 amendments as may have been adopted. Any Member may demand a separate vote in
			 the House on any amendment adopted in the Committee of the Whole to the bill or
			 to the committee amendment in the nature of a substitute. The previous question
			 shall be considered as ordered on the bill and amendments thereto to final
			 passage without intervening motion except one motion to recommit with or
			 without instructions.
		2.During
			 consideration in the House of H.R. 6003 pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the bill to such time as may be designated by the
			 Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
